95 F.3d 42
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffery TIMPSON, Plaintiff-Appellant,v.Kenneth DREHER, in his individual, official and professionalcapacities, Defendant-Appellee.
No. 96-6248.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 20, 1996.Decided:  September 3, 1996.

Jeffery Timpson, Appellant Pro Se.  Edwin Eugene Evans, Senior Assistant Attorney General, Alexandria Skinner, Elizabeth A. Holderman, SOUTH CAROLINA BUDGET AND CONTROL BOARD, Columbia, SC, for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint for want of prosecution.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Timpson v. Dreher, No. CA-95-2287-6-3AK (D.S.C. Feb. 6, 1996).  We grant Appellant leave to proceed in forma pauperis in this Court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED